Citation Nr: 1127765	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-18 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to October 1953.  He died in January 2008.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Appellant's claim for service connection for the cause of the Veteran's death.

In December 2010, this matter was previously remanded for further development which was to include:  providing the Appellant with notice consistent with Hupp v. Nicholson, 21 Vet. App. 342 (2007); providing other notification and performing other development as deemed necessary by the RO; and readjudicating the Appellant's claim.

In March 2011, this matter was further remanded by the Board for the development requested in the December 2010 remand directives due to the specified notice and requested development actions being mailed to the Appellant's previous and incorrect address.  In addition, the March 2011 remand further directed the RO/AMC to contact the Appellant and request that she submit a VA Form 21-4142 release with the names and addresses for Southern Ocean County Hospital and for Dr. S.M.  In the event that additional treatment records were obtained, the RO/AMC was to request that the April 2010 VA examiner provide an addendum stating whether any additional evidence associated with the claims file since the April 2010 VA opinion changed the opinions given in the April 2010 report.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reason explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

While further delay is regrettable, after a review, the Board observes that further development is required prior to adjudicating the Appellant's claim for service connection for the cause of the Veteran's death.  

The record reflects that in the June 2009 Substantive Appeal, the Appellant 
indicated that she wanted a hearing at a local VA office before a Member, or Members, of the Board (i.e., Travel Board hearing).  Such request was reiterated in the April 2010 Certification of Appeal.  In August 2010, the Appellant was notified that a Travel Board hearing in this matter was scheduled for September 2010.  However, it appears that such notice was sent to the Veteran's prior address as opposed to her updated address of record at that time.  The Appellant failed to appear for the scheduled September 2010 Travel Board hearing.  Because the record reflects that there is good cause for the Appellant's failure to appear, her request for a hearing is not considered withdrawn pursuant to 38 C.F.R. § 20.704(e) (2010).

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, this case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO should take appropriate steps in order to schedule the Appellant for a personal hearing with a Veterans Law Judge of the Board in accordance with her requests.  The Appellant should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the Appellant due process of law.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

